Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00558-CR

                                         Jose GONZALEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR8928
                           Honorable Lorina I. Rummel, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 20, 2016

AFFIRMED

           A jury found appellant, Jose Gonzalez, guilty of the murder of Ahn Cisneros and assessed

punishment at thirty years’ confinement. In several issues on appeal, Gonzalez asserts the trial

court erred by admitting prior extrinsic “bad act” evidence, trial counsel rendered ineffective

assistance of counsel, and the evidence was insufficient to support the jury’s verdict and to support

the jury’s implicit rejection of his claim of self-defense. We affirm the judgment of the trial court.
                                                                                  04-15-00558-CR


                                        BACKGROUND

       In 2014, Rachel Gonzalez and Ahn Cisneros were in a relationship and living together,

along with Rachel’s children. Rachel admitted she and Ahn had an “on-and-off relationship”

because of Ahn’s relationships with other women.

       In May 2014, Gonzalez asked Rachel, his cousin, for a place to live. Ahn offered his house

to Gonzalez because Ahn spent most of his time at Rachel’s house. Soon thereafter, Gonzalez and

his girlfriend Trudy Ramos moved into Ahn’s house. In June 2014, Rachel and Ahn argued, and

Ahn moved back to his own house. Shortly thereafter, Gonzalez and Trudy left Ahn’s house and

moved in with Rachel.

       Soon after this move, Ahn called Trudy and accused her of taking some of his household

items. Trudy, who denied the accusation, told Rachel that Ahn was “disrespecting” her. Rachel

said Ahn and Gonzalez never had any verbal confrontation; there was “just tension” and “it was

uncomfortable.”    Rachel testified that, although she and Ahn were apart, they still talked.

However, she felt the need to act as a buffer between Ahn on the one side and Gonzalez and Trudy

on the other side because of the tension between the three.

       Rachel denied ever telling Gonzalez she felt threatened by Ahn or needed Gonzalez’s

protection, or that her children were in danger and needed protection from Ahn. However, Rachel

admitted Ahn had once kicked her on her shin during an argument. She also admitted she had

complained to Gonzalez about Ahn and his flirtatious nature and his viewing of pornography, and

that she felt Ahn was not respectful towards her.

       Rachel and Ahn spent the weekend of June 28 and 29, 2014 together, although Ahn was

still living at his own house. On the morning of June 30, 2014, Ahn went to Rachel’s house to see

her before she left for work. When Rachel left for work, Ahn also left because Rachel “was afraid

[Gonzalez] would get upset or something because [she did not] think [Gonzalez] wanted” her and
                                               -2-
                                                                                   04-15-00558-CR


Ahn to be together. Rachel explained that Gonzalez told her that if she intended to be with Ahn,

then she needed to put Ahn on “probation” because of Ahn’s history of occasionally seeing other

women. When Rachel and Ahn left the house, Gonzalez, Trudy, and Rachel’s children were all

still asleep in the house.

        At some point later that day, Rachel’s daughter called her to say that Ahn had returned to

the house and Trudy was upset. Shortly after 5:00 p.m., as Rachel was driving home from work,

she spoke on her cell phone to Ahn, who was in Rachel’s bedroom. Rachel said Ahn locked her

bedroom door as they spoke. According to Rachel, she told Ahn she was not comfortable with

him being at her house without her because of the tension, and Ahn said he would apologize to

Gonzalez. Rachel stated that while she was on the phone with Ahn, she did not hear any argument

or confrontation. However, as they spoke, Rachel heard Ahn make a “weird noise” and yell, and

then she heard gunshots. Rachel said she heard nothing more from Ahn, but she heard her son

yelling “why did you do that?” She also heard Gonzalez calling for Trudy.

        About one block from her house, Rachel stopped when she saw a police car, and she told

the police officer that he needed to go to her house because Ahn was not responding to her and she

thought something “really bad just happened.” She told the officer she thought Gonzalez had shot

Ahn.

        While Rachel was still holding her telephone, she heard her son say “here it is” and then

the phone disconnected. Before Rachel reached her house, she received a text message from Trudy

telling her not to come home. Gonzalez also called Rachel but would not tell her what happened,

and instead, asked her if she was alone and told her to call Trudy. Gonzalez also said “Damn,

Rachel, damn.” By the time Rachel arrived home, police officers were waiting outside her house.

When she unlocked the backdoor, the smell of bleach was apparent and there was blood on the

washer and dryer. Rachel said Trudy was standing in the laundry room crying.
                                               -3-
                                                                                      04-15-00558-CR


       Ida Samudio, a neighbor who lived across the street from Rachel, said another neighbor

called her to say she thought she heard four gunshots. When Samudio looked out her window

towards Rachel’s house, she saw Gonzalez and Trudy carry a body outside and put the body into

the trunk of Ahn’s car, a gray Dodge Dart. She thought the body was moving and the person might

still be alive, but she also admitted the movement may have resulted from Gonzalez and Trudy

having trouble getting the body into the trunk. She told her boyfriend to call 911.

       Trudy testified that, sometime in 2014, she purchased the gun used to shoot Ahn. She said

she later “lost track” of the gun after an argument with Gonzalez, whom she was dating at the time.

Trudy said the gun had been in Gonzalez’s truck and he had access to the gun. Trudy testified

Rachel told her she did not want Ahn to be at her house when Rachel was not also there. On the

day of the shooting, Trudy and Gonzalez went to visit Gonzalez’s brother. According to Trudy,

his brother wanted her and Gonzalez to move in with him and his family. She said she and

Gonzalez planned to “just pack up [their] stuff and leave” Rachel’s house because she and

Gonzalez did not “want any involvement with Rachel and Ahn’s relationship.” She denied

complaining to Gonzalez about how Ahn treated her, Rachel, or Rachel’s children.

       While at Gonzalez’s brother’s house, Trudy had to return to Rachel’s house on an errand.

She said Gonzalez, whom she described as “somewhat” controlling, was angry because she

intended to leave without him. When Trudy arrived at Rachel’s house at about 4:00 or 4:30 p.m.,

Ahn was inside the house in the living room with Rachel’s two children. Trudy texted Gonzalez

to tell him that Ahn and Rachel’s children were at the house, but she said she did not tell Gonzalez

there were any problems or need for him to come to the house. Nevertheless, Gonzalez responded

that he was on his way to Rachel’s house so that they could pack their belongings and leave.

       Trudy said that when Gonzalez arrived at Rachel’s house, she was sitting outside on the

front porch with Rachel’s daughter, while Ahn was inside the house with Rachel’s son. She said
                                                -4-
                                                                                    04-15-00558-CR


Gonzalez did not say anything to her, but instead, walked directly into Rachel’s house through the

back entrance. After Gonzalez entered the house, Trudy heard no arguments or indication of a

fight. Instead, she heard four gunshots. After hearing the shots, Trudy went into the house, saw

blood on the floor and Gonzalez coming out of the laundry room looking panicked, scared, and

angry. She said Gonzalez scared her because he “was just talking really aggressive towards” her

and telling her to help him move Ahn’s body and clean up the blood. She said Gonzalez handed

her the gun and told her to “get rid of it.” She hid the gun under the mattress in the bedroom she

and Gonzalez shared. She said she helped Gonzalez because she was afraid of him. Trudy later

testified that Gonzalez assaulted her, “busted [her] head open” and choked her the night he stole

the gun from her. However, she admitted she stayed in the relationship with Gonzalez after this

alleged assault.

       Rachel’s son, Ruben, testified that a few days before the shooting,

       [Gonzalez] said, Do you care if anything happened to Ahn? And I said, I don’t
       know, why? And he said because he [Gonzalez] — he’s going to kill [Ahn], that
       he was going to put a bullet in his head, like one right here (indicating). And he
       said he’s gonna — he’s gonna cut the mattress open and use that as a body bag and
       he’s going to take it to his brother’s and he’s going to chop him up and send — like
       take him far away. . . . [H]e was just gonna make it seem [like] Ahn went missing.

       Ruben said he asked Gonzalez, on the day before the shooting, whether he was still “going

to do it,” and Gonzalez said “no.” According to Ruben, Gonzalez wanted to kill Ahn because

Gonzalez did not like the way Ahn treated Rachel.

       Ruben testified that, on the afternoon of the shooting, Gonzalez entered through the back

of the house with a gun in his hand. Ruben said he stood up and said to Gonzalez, “what are you

doing? Stop.” Gonzalez ignored Ruben and walked past him to try to open the door to Rachel’s

bedroom. When Gonzalez could not open the door, he kicked it open, told Ahn to “Get the F out,”

and then shot Ahn twice. Ruben described Gonzalez as “mad.” After hearing two shots, Ruben


                                               -5-
                                                                                   04-15-00558-CR


heard Ahn reply “Okay, okay,” but it sounded like Ahn had blood in his mouth. At this point,

Ruben ran to the front of the house, and told his sister and Trudy that Gonzalez shot Ahn. By the

time Ruben went back into the house, he heard two more shots. As Ruben entered the living room,

he saw Ahn on the floor in the laundry room.

       Rachel’s daughter, Cassandra, also testified. She said that when Gonzalez arrived at their

house the afternoon of the shooting, she thought he was mad because he drove into the driveway

“fast.” She did not see him enter the house through the back door, but she heard gunshots and Ahn

yell. When she walked into the house, she saw blood on the floor of the living room and kitchen.

She then saw Gonzalez hand the gun to Trudy. She said Gonzalez did not like the way Ahn treated

her mother. Cassandra stated that, on the night before the shooting, while Ahn and Rachel were

at the movies, Gonzalez told her that he “just didn’t want to live under the same roof as” Ahn and

that Gonzalez “wanted to get rid of him.”

       When the police arrived at Rachel’s house, Ahn’s car was not there, although the police

found blood on Rachel’s driveway. The police were also unable to locate Gonzalez. The officers

handcuffed Trudy and placed her in a patrol car. Meanwhile, Rachel’s children “came out crying

that [Gonzalez] had shot Ahn.”

       San Antonio Police Detective John Hilliard testified he was sitting in his patrol car when

Rachel approached him on foot. He said that as she was expressing her concern that something

had happened at her house, a dispatch call came through his vehicle’s computer about a disturbance

at an address that turned out to be Rachel’s house. Detective Hilliard said one of Rachel’s

neighbors had called the police to report a disturbance. En route to Rachel’s house, additional

information appeared from dispatch that the neighbor believed a body had been placed into a

vehicle that then drove away from Rachel’s house.



                                               -6-
                                                                                   04-15-00558-CR


       Once at Rachel’s house, Detective Hilliard approached the house, and as he did so, Trudy

stepped outside. When the detective called her name, Trudy went back inside the house. Detective

Hilliard knocked on the door and received no answer. Once Rachel arrived, she gave her house

key to the detective and he unlocked the door. Inside the house, Detective Hilliard smelled bleach

and noticed that Trudy had changed clothes. He said she looked as if she had been cleaning. He

also saw bloodstains on the laundry room floor, on the washer and dryer, and on a towel that Trudy

was holding. But, he said there was no body at the scene.

       San Antonio Police Detective Ben Flores testified that on the night of the incident he

received a dispatch call to be on the lookout for a gray Dodge Dart and he was told the owner of

the car might be deceased and inside the trunk. Detective Flores was told to look for the car on

Fernview, the street on which Gonzalez’s brother lived. When Detective Flores saw the car parked

about two streets away from Fernview, he called other detectives and waited for their arrival.

When Homicide Detectives Duke and Ramirez arrived, one of them opened the car’s trunk to

discover Ahn “faced down, shirtless, almost in a fetal position.”

       San Antonio Homicide Detective Mark Duke testified that, during his examination of the

inside of Rachel’s house, he saw multiple shell casings and bullet holes throughout the house and

he believed the shooting occurred in multiple rooms. He stated Ahn’s watch, which appeared to

have come off his wrist in a bedroom, was found in another room of the house. Detective Duke

said Gonzalez was apprehended in Houston, Texas about one month after the shooting and

extradited back to San Antonio, at which time Duke interviewed him. During the interview,

Gonzalez did not deny shooting Ahn, he did not deny putting Ahn’s body into the trunk of a car,

and he did not deny abandoning the car. However, Detective Duke admitted “[t]here were times

when [Gonzalez] said he didn’t want to talk about what Ahn did that made [Gonzalez] feel like he

was threatened.”
                                               -7-
                                                                                       04-15-00558-CR


       One of the crime scene detectives stated the evidence indicated Ahn was first shot in a

bedroom and then shot repeatedly as he moved from the bedroom, through the living room and

kitchen, and into the laundry room. Dr. Kimberly Molina, the medical examiner who testified

about Ahn’s autopsy, stated Ahn sustained eight gunshot wounds to his body—(1) to his right

upper arm; (2) to his right lower chest; (3) to his right upper abdomen; (4) to the front of his left

wrist; (5) to the side of his left elbow closest to his body; (6) to the right side of his back around

his shoulder blade; (7) to his left upper back around his shoulder blade; and (8) to the left side of

his back near his waistline. All gunshots exited Ahn’s body, leaving no bullet inside his body. No

alcohol, cocaine, or opiates were detected in Ahn’s system. Ahn also had abrasions on the bridge

of his nose, upper lip, right forearm, the back of his left wrist, the right side of his abdomen, and

the right side of his back. Dr. Molina had no opinion on how Ahn sustained the abrasions, but she

agreed he may have sustained them by taking either aggressive or defensive action. However,

based on the location of the abrasions, she not believe any were consistent with Ahn being the

aggressor.

       Dr. Molina said the first and second wounds were consistent with shots being fired from

the same direction and the second wound would not have prevented Ahn from moving. She stated

the grouping of the first, second, and third wounds indicated the shots all occurred at the same

time. Dr. Molina stated the gunshot stippling, found only on the first wound, indicated the end of

the gun’s barrel was two to three feet away from Ahn when the gun was fired. Dr. Molina did not

know the position of Ahn’s body at the time of each gunshot. Although she could not say what

Ahn was doing as he sustained each shot, she said the autopsy revealed entrance wounds to both

the front part and the back part of his body.

       Gonzalez took the stand in his own defense, and testified that he has been incarcerated

several times, once for attempted murder. He said he met Trudy in 2011 and had an on-and-off-
                                                 -8-
                                                                                        04-15-00558-CR


again relationship with her until June of 2014. He admitted that during this time, he and Trudy

had “three major fights,” two of which were physical, and one of the physical assaults resulted in

criminal charges.

        Gonzalez testified that on the morning of the shooting, he went to his brother’s house to

help his brother who had just been released from the hospital. At some point during the day, Trudy

called him to say Ahn was at Rachel’s house. He was annoyed with Trudy for calling while he

was busy, and frustrated with Ahn because “he showed up at [Rachel’s] house and he was giving

me — he was giving — to me, I felt he was giving me a hard time because I had to do so many

things that day and I just — I told [Trudy] just hold on, I’d be over there in a little while.” Gonzalez

said that when he asked his brother if he could borrow his car, he did not tell his brother where he

was going because his brother was sick and he did not want to worry him.

        Gonzalez denied driving fast when he arrived at Rachel’s house and he said he had nothing

in his hand when he exited the car. He said when he entered the house he went to the room he

shared with Trudy to get the gun out of a lock-box. He retrieved the gun, inserted the clip, and

chambered a round. Gonzalez said he took the weapon with him to Rachel’s room because he was

afraid of Ahn. By way of explanation, Gonzalez said that about two weeks before the shooting,

Ahn told him that he had gone to jail for unlawfully carrying a weapon, that he had been in the

military, and that he knew mixed martial arts. Gonzalez said he also knew about an incident when

Ahn tried to force himself into Rachel’s house and Rachel called the police.

        Gonzalez said he then walked to Rachel’s room, but he denied coming into contact with

Ruben. He said he heard arguing from Rachel’s room and he heard Ahn yelling at somebody.

According to Gonzalez, Cassandra and Ruben were in Cassandra’s room, he went to their room

and closed the door, then went to Rachel’s door and pressed his ear to the door trying to listen to



                                                  -9-
                                                                                      04-15-00558-CR


Ahn. Gonzalez said he intended to tell Ahn to leave. He denied kicking in Rachel’s door, but he

explained

       [I] grabbed the — the doorknob and I wanted to startle [Ahn]. I wanted to have the
       upper hand on him to, you know, scare him the way — you know, the way I’m
       thinking is that he’s going to be startled, he’s going to be scared and, you know, I’ll
       — I’ll work with that. . . . So, I turned the doorknob slowly so that he wouldn’t
       hear the doorknob and I slowly opened it and then I — right when I was opening
       it, I hit the door with my elbow real hard. I — I mean, I kind of like punched it
       with my elbow. I went like that, boom (indicating). And then the door — then the
       door swung open.

       Gonzalez said he saw Ahn sitting on the bed with his back to him. He said he told Ahn “to

get the f**k out of the house” and he “made the best mean face [or game face] [he] could come up

with.” He stated Ahn startled him by putting his leg on top of the bed and lunging at Gonzalez,

which is when Gonzalez shot Ahn. Gonzalez said he aimed at Ahn’s arm because he did not want

to kill him. Gonzalez said Ahn fell off the bed and against the wall, and started “cussing.”

Gonzalez again told Ahn to “get the f**k out.” He said Ahn lunged at him and put his hands on

Gonzalez, and he shot at Ahn. Gonzalez testified he grabbed Ahn and pushed him out of the

bedroom. As Ahn moved into the kitchen, Gonzalez shot in Ahn’s direction. When he saw that

Ahn had grabbed something, he fired again at Ahn’s shoulder. When Ahn finally went down in

the laundry room, Gonzalez thought he was dead.

       Gonzalez denied telling Trudy to do anything with the gun. Because he did not want

Rachel to see Ahn and because he knew he would be arrested for Ahn’s murder, Gonzalez decided

to move Ahn’s body. Gonzalez left the car, with Ahn’s body in the trunk, about two blocks from

his brother’s house. He then went to his brother’s house and told everyone to leave because he

knew the police would soon be looking for him. He stayed in San Antonio for about one week

and then left for Houston.




                                                - 10 -
                                                                                      04-15-00558-CR


        Gonzalez admitted he told Ruben he wanted to kill Ahn, but he said he did not mean what

he said and he only meant to convey to Ruben that he would protect Ruben. He agreed that he

told Ruben he could do things to Ahn because he (Gonzalez) had once slit another man’s throat.

Gonzalez said he told Ruben these things because Ruben had told him something that concerned

Gonzalez about Rachel needing to protect herself from Ahn.            Gonzalez said Rachel often

complained to him about Ahn, and he did not know Rachel and Ahn had reconciled.

        On cross-examination, the State confronted Gonzalez with the medical examiner’s

evidence that three of the bullets entered the side of Ahn’s body, and the first shot went down

through Ahn’s arm. Gonzalez denied this position of the wound meant that Ahn was below him

when Ahn was shot and not above Gonzalez lunging from the bed. Gonzalez admitted he opened

the door to Rachel’s room, Ahn’s back was to him, the gun was loaded, a bullet was chambered,

the safety was off, and he was ready to shoot. He also agreed that Ahn may have sustained the

facial abrasions when he was placed in the car’s trunk. He said Trudy had every reason to be afraid

of him the day of the shooting. Although he denied threatening Trudy, he admitted he told Trudy,

during a jailhouse telephone call, “You better be scared of me because if you leave me, I’ll f**k

you up.” He explained he “was just playing around” and he “always said [he] was going to kill

her, too.”

        A jury found Gonzalez guilty of murder and the trial court signed a judgment that included

a plea of true to two enhancements for habitual offender.

                             SUFFICIENCY OF THE EVIDENCE

        Gonzalez asserts the evidence is legally insufficient to support the jury’s verdict on murder

and the jury’s implicit rejection of his self-defense issue.




                                                 - 11 -
                                                                                     04-15-00558-CR


A. Standard of Review and Applicable Law

        Due process requires the State to prove beyond a reasonable doubt every element of the

crime charged. Jackson v. Virginia, 443 U.S. 307, 316 (1979); see also Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010) (determining Jackson standard “is the only standard that

a reviewing court should apply” when examining sufficiency of evidence). When considering the

sufficiency of the evidence, we consider all the evidence, both direct and circumstantial, in the

light most favorable to the verdict to determine whether any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319;

Brooks, 323 S.W.3d at 899. We must resolve any inconsistencies in the evidence in favor of the

jury’s verdict, deferring to its assessment of the credibility and weight of the evidence. Curry v.

State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000); Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007). A jury is entitled to resolve any inconsistencies in the evidence, and is free to

accept or reject all, some, or none of any witness testimony. Chambers v. State, 805 S.W.2d 459,

461 (Tex. Crim. App. 1991); Zuniga v. State, 393 S.W.3d 404, 413 n.2 (Tex. App.—San Antonio

2012, pet. ref’d).

        The essential elements of the crime are the elements of the offense as defined by the

hypothetically correct jury charge for the case, which is one that “accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried.” Johnson v. State, 364 S.W.3d 292, 294 (Tex. Crim.

App. 2012) (quoting Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). The law as

“authorized by the indictment” consists of the statutory elements of the offense as modified by the

charging instrument. Johnson, 364 S.W.3d at 294; Curry, 30 S.W.3d at 404.



                                               - 12 -
                                                                                       04-15-00558-CR


       The offense of murder is committed when a person intentionally or knowingly causes the

death of an individual, or when he intends to cause serious bodily injury and commits an act clearly

dangerous to human life that causes the death of an individual.            TEX. PENAL CODE ANN.

§ 19.02(b)(1), (2) (West 2011); Schroeder v. State, 123 S.W.3d 398, 400 (Tex. Crim. App. 2003)

(murder is a result-of-conduct offense that requires the culpable mental state relate to the result of

the conduct, i.e., causing the death). The jury was instructed that it could convict Gonzalez of

murder if it found beyond a reasonable doubt that he intentionally or knowingly caused the death

of Ahn Cisneros by shooting him with a deadly weapon, a firearm.

       The jury also was instructed that if it instead found Gonzalez, with intent to cause serious

bodily injury to Ahn, committed an act clearly dangerous to human life that caused Ahn’s death

by shooting him with a deadly weapon (a firearm), then the jury should next consider whether

Gonzalez did so in self-defense.

       A jury verdict of guilty is an implicit finding rejecting a defendant’s self-defense theory.

Saxton v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991). When a defendant challenges the

legal sufficiency of the evidence to support the jury’s implicit rejection of a self-defense claim,

“we look not to whether the State presented evidence which refuted appellant’s self-defense

testimony, but rather we determine whether after viewing all the evidence in the light most

favorable to the prosecution, any rational trier of fact would have found the essential elements of

[the offense] beyond a reasonable doubt and also would have found against appellant on the self-

defense issue beyond a reasonable doubt.” Id. Defensive evidence that is merely consistent with

the physical evidence at the scene of the alleged offense does not render the State’s evidence

insufficient because the credibility determination of such evidence is solely within the jury’s

province and the jury is free to accept or reject the defensive evidence. Saxon, 804 S.W.2d at 914.



                                                - 13 -
                                                                                     04-15-00558-CR


B. Analysis

        In this case, the jury was free to reject some or all of Gonzalez’s version of the events

leading to the fatal shooting. Even if the jury did not believe Ruben’s testimony that Gonzalez

entered the house holding a gun, Gonzalez himself admitted he retrieved the gun from his room,

loaded a clip, chambered a round, and did not engage the safety—all before making any contact

with Ahn who was inside Rachel’s room with the door closed. Although Gonzalez testified he

first shot Ahn because Ahn lunged at him from the bed, the jury heard the medical examiner’s

testimony that the trajectory of the first bullet was downward. The jury also heard testimony that

Gonzalez continued to shoot Ahn after Ahn left the bedroom, including shooting him in the back

at least three times.

        The only evidence offered to raise the issue of self-defense was Gonzalez’s own testimony

that he shot Ahn because Ahn lunged at him in the bedroom and he thought Ahn grabbed

something in the kitchen. In our review, we defer to the jury’s assessment of the credibility of the

witnesses, and the jury in this case could have disbelieved Gonzalez’s testimony. Furthermore,

the jury was entitled to consider Gonzalez’s actions in placing Ahn’s body into the trunk of a car,

fleeing the scene after the shooting, telling his brother’s family to leave their house because he

knew the police would be looking for him, and his flight to Houston. See Clayton v. State, 235
S.W.3d 772, 780 (Tex. Crim. App. 2007) (stating “factfinder may draw an inference of guilt from

the circumstance of flight”); Kirk v. State, 421 S.W.3d 772, 781 (Tex. App.—Fort Worth 2014,

pet. ref’d) (acknowledging flight from scene as evidence jury could consider in rejecting self-

defense claim).

        Having reviewed all of the evidence in the light most favorable to the prosecution, we

conclude the jury rationally could have found each element of the charged offense was proven

beyond a reasonable doubt, and also rationally could have rejected Gonzalez’s self-defense claim.
                                               - 14 -
                                                                                      04-15-00558-CR


                                        PRIOR BAD ACT

       Gonzalez asserts the trial court erred by admitting Trudy’s testimony—during the State’s

case-in-chief—that he had “busted her head open and choked” her. The State asserts Gonzalez

waived his objection and we agree.

       During a bench conference, the State said it intended to inquire into Trudy’s state of mind

and whether she had been afraid of Gonzalez before the day of the shooting because he had

previously beaten her and stolen her gun. The State argued defense counsel had opened the door

to the testimony by leaving a false impression with the jury that Trudy had no reason to fear

Gonzalez. Defense counsel objected that he did not open the door because he had asked only about

Trudy’s fear on the day of the shooting. The trial court agreed the door had been opened and

allowed Trudy to testify about the alleged assault, but did not allow the State to introduce into

evidence any photographs taken of Trudy the night of the alleged assault.

       The State then asked Trudy whether she had been afraid of Gonzalez a few months before

the shooting. Trudy responded affirmatively, and said Gonzalez assaulted her and “busted” her

“head open and choked” her. The State then moved on to other questions.

       Prior to the defense beginning its case-in-chief, the trial court and attorneys discussed

various items on the State’s “Notice of Intent to Introduce Evidence of Extraneous Offenses,”

which listed eighteen offenses. Item 12 on the list was that Gonzalez committed the offense of

“assault bodily injury – married/cohab” against Trudy on or about April 14, 2014 for which

criminal charges were pending. Item 13 was that Gonzalez committed the offense of “assault-

bodily injury” against Trudy on “June 12, 2012 and on numerous occasions.” The trial court

discussed defense counsel’s objection to each of the eighteen listed offenses. As to Item 12, the

April 14, 2014 assault, defense counsel objected that evidence of the assault would be “extremely

prejudicial to the defendant if it were disclosed at this point during the trial.” The court reminded
                                                - 15 -
                                                                                    04-15-00558-CR


counsel that “a false impression has been left so some of that information’s before the jury.” The

court then asked the State “notice has been given in regards to number 12 and you’re just going to

wait and see how the evidence plays out?” When the State responded, “Yes,” the trial court asked

defense counsel if he intended to request a motion in limine in regards to item 12, and counsel

replied “Yes.” The court then granted the motion in limine as to both items 12 and 13.

       During the defense’s case-in-chief on direct examination, defense counsel asked Gonzalez

to define his relationship with Trudy, and Gonzalez responded that they had only three major

fights, two of which were physical. Defense counsel asked if Gonzalez had been charged with

assault against Trudy, and Gonzalez responded there was an assault charge.

       During the State’s cross-examination of Gonzalez, the prosecutor asked whether Gonzalez

denied punching Trudy, giving her a black eye, choking her, hitting her with a board, and hitting

her on the back of her head with the butt of the gun. Gonzalez denied hitting her with the butt of

the gun, punching her in the eye, and choking her. At no time did defense counsel object to the

question. The trial court then allowed the State to introduce ten photographs showing Trudy’s

injuries. Defense counsel affirmatively stated “no objection.”

       On appeal, Gonzalez asserts the trial court erred by allowing Trudy’s testimony because

the evidence violated Texas Rule of Evidence 404(b) and no Rule 403 balancing test was

conducted. To preserve error in admitting evidence, a party must make a proper objection and get

a ruling on that objection. See TEX. R. APP. P. 33.1(a). In addition, a party must object each time

the inadmissible evidence is offered or obtain a running objection. Valle v. State, 109 S.W.3d 500,

509 (Tex. Crim. App. 2003). An error in the admission of evidence is cured where the same

evidence comes in elsewhere without objection. Id. Furthermore, when a defendant affirmatively

asserts he has “no objection” to the admission of evidence, he waives his right to complain on

appeal. Estrada v. State, 313 S.W.3d 274, 302 (Tex. Crim. App. 2010). Finally, a motion in limine
                                               - 16 -
                                                                                      04-15-00558-CR


is a preliminary matter and normally preserves nothing for appellate review. Fuller v. State, 253
S.W.3d 220, 232 (Tex. Crim. App. 2008). Error is preserved with regard to the subject of a motion

in limine only when an objection is made at the time the subject is raised during trial. Id.

       In the present case, the only objection raised to Trudy’s testimony during the State’s case-

in-chief was that defense counsel had not opened the door. Defense counsel raised no other

specific objection. Prior to the defense’s case-in-chief, the trial court granted defense counsel’s

motion in limine as to the two assaults listed on the State’s “Notice of Intent to Introduce Evidence

of Extraneous Offenses.” Defense counsel raised the assault first during direct examination of

Gonzalez, did not object during the State’s cross-examination of Gonzalez, and affirmatively

stated no objection to the photographs showing Trudy’s injuries. On this record we conclude

Gonzalez’s complaint was not preserved for our review on appeal.

                        INEFFECTIVE ASSISTANCE OF COUNSEL

       In his final issues on appeal, Gonzalez asserts he received ineffective assistance of counsel

at trial because his attorney (1) did not object to Trudy’s testimony about the alleged assault, (2)

did not object to improper jury arguments, and (3) failed to introduce evidence of Ahn’s violent

character.

A. Standard of Review

       To prevail on a claim of ineffective assistance of counsel, the defendant must show: (1)

counsel’s performance was deficient; and (2) the deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984).          To show deficient performance, the

defendant must prove by a preponderance of the evidence that his attorney’s representation “fell

below the standard of professional norms.” Garza v. State, 213 S.W.3d 338, 347-48 (Tex. Crim.

App. 2007). “To demonstrate prejudice, the defendant must show a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”
                                                - 17 -
                                                                                       04-15-00558-CR


Id. at 348. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694.

       We “indulge a strong presumption that counsel’s conduct falls within the wide range of

professional assistance.” Id. at 689. “To defeat the presumption of reasonable professional

assistance, any allegation of ineffectiveness must be firmly founded in the record, and the record

must affirmatively demonstrate the alleged ineffectiveness.” Thompson v. State, 9 S.W.3d 808,

814 (Tex. Crim. App. 1999) (internal citations omitted). In this case, Gonzalez did not file a

motion for new trial nor was any hearing held at which a record on trial counsel’s strategy could

be developed. Therefore, we are faced with a silent record. “When the record is silent as to

counsel’s reasons for his conduct, finding counsel ineffective would call for speculation by the

appellate court, [and] [a]n appellate court will not speculate about the reasons underlying defense

counsel’s decisions.” Stults v. State, 23 S.W.3d 198, 208 (Tex. App.—Houston [14th Dist.] 2000,

pet. ref’d). “If the record is silent as to the reasoning behind counsel’s actions, the presumption of

effectiveness is sufficient to deny relief.” Ruiz v. State, 293 S.W.3d 685, 691 (Tex. App.—San

Antonio 2009, pet. ref’d). The presumption prevails because “trial counsel should ordinarily be

afforded an opportunity to explain his actions before being denounced as ineffective.” Rylander

v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). “Absent such an opportunity, an appellate

court should not find deficient performance unless the challenged conduct was ‘so outrageous that

no competent attorney would have engaged in it.’” Goodspeed v. State, 187 S.W.3d 390, 392

(Tex. Crim. App. 2005) (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)).

B. Trudy’s Testimony

       With respect to Trudy’s testimony, Gonzalez does not assert counsel was ineffective for

eliciting testimony about the alleged assault during his own testimony or for not objecting to the



                                                - 18 -
                                                                                     04-15-00558-CR


State’s questioning him on cross-examination. Gonzalez’s complaint on appeal is directed only to

counsel’s failure to object to Trudy’s testimony during the State’s case-in-chief.

       During its case-in-chief, the State argued defense counsel opened the door to Trudy’s

testimony. Defense counsel argued at length about why the door had not been opened; however,

defense counsel raised no other specific objections to Trudy’s testimony. Even if defense

counsel’s performance was deficient in this instance, we do not believe Gonzalez has established

prejudice for several reasons. First, Gonzalez admitted shooting Ahn several times. Second,

Trudy and both of Rachel’s children—all of whom had a personal relationship with Gonzalez—

testified about what happened in a manner consistent with what the investigating officers and

medical examiner stated the physical evidence showed. Third, during closing arguments, the State

argued Gonzalez did not care about the children or about Trudy when he left them behind at a

bloody crime scene. The State did not point to the prior alleged assault against Trudy as evidence

of Gonzalez’s violent nature. Instead, the State argued Trudy helped Gonzalez because she was

afraid of him because he beat her over the head with a gun, choked her, and gave her a black eye—

everything Gonzalez himself was questioned about during his own testimony. Finally, the jury

charge contained an instruction limiting the jury’s consideration of prior misconduct or offenses

solely to assessing Gonzalez’s credibility as a witness in his own behalf and the weight given his

testimony and to rebut a defensive theory. On this record, we do not believe Gonzalez has shown

the outcome of the trial probably would have been different but for trial counsel’s actions.

Therefore, we conclude he did not demonstrate he received ineffective assistance of counsel under

these circumstances.

C. Closing Arguments

       Gonzalez next complains trial counsel failed to object during the State’s closing arguments

when the prosecutor (1) offered unsworn testimony and injected her own personal opinion, (2)
                                               - 19 -
                                                                                     04-15-00558-CR


made a statement that contradicted the court’s charge and misstated the law, and (3) implied it was

improper to consider Gonzalez’s claim of self-defense.

       Proper jury argument generally falls within four areas: (1) summation of the evidence, (2)

reasonable deduction from the evidence, (3) answer to argument of opposing counsel, or (4) plea

for law enforcement. Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim. App. 2008). Counsel is

allowed wide latitude to draw inferences from the record, as long as the inferences are reasonable,

fair, legitimate, and offered in good faith. Shannon v. State, 942 S.W.2d 591, 597 (Tex. Crim.

App. 1996).

       1. Personal opinion & unsworn testimony

       Gonzalez first complains the prosecutor improperly offered her own unsworn testimony

and personal opinion when she stated: “Folks, in my experience, strong cases are answered by

desperate defenses and this is a desperate defense.”

       A prosecutor may argue personal opinions concerning issues in the case so long as the

opinions are based on evidence in the record and do not constitute unsworn testimony. Wolfe v.

State, 917 S.W.2d 270, 281 (Tex. Crim. App. 1996); McKay v. State, 707 S.W.2d 23, 37 (Tex.

Crim. App. 1985). For example, in Sikes v. State, the prosecutor’s statement, “I think old James

Sikes is just as guilty as he can be,” was not an improper injection of the prosecutor’s personal

opinion. 500 S.W.2d 650, 652 (Tex. Crim. App. 1973). In that case, the prosecutor made the

statement following a summation of the evidence and continued with, “and I’ll tell you why I think

that. I think we have proved that to you beyond a reasonable doubt.” Id. After the trial court

overruled the objection to the statement, the prosecutor reiterated, “I think the evidence shows it,

ladies and gentlemen.” Id. The Court of Criminal Appeals evaluated the offending statement in

the context in which it was made and determined it was merely a reasonable deduction from the

prosecutor’s analysis of the evidence. Id.
                                               - 20 -
                                                                                      04-15-00558-CR


       Here, the statement about which Gonzalez complains followed defense counsel’s closing

arguments. After making this statement, the prosecutor then stated, “I want you to look at the

evidence as a whole, not just bits and pieces; okay?” The prosecutor then summarized the

evidence. We conclude the prosecutor’s remark was not an opinion about the testimony of any

witness, including the veracity of Gonzalez’s testimony. Nor was the prosecutor injecting unsworn

testimony into her arguments. Instead, the prosecutor attempted to refute Gonzalez’s self-defense

claim by urging the jury to consider all the evidence.

       2. Misstatement of the law

       Gonzalez contends the following two statements contradicted the jury charge and misstated

the law:

       He was a felon in possession of a weapon. You can’t be engaged in criminal activity
       and be presumed reasonable.
       ...
       The State’s testimony, the State’s evidence, was credible. The only evidence of
       self-defense or necessity came from him. And you can conclude that he was not
       telling you the truth.

       Although it is not error for the State to quote or paraphrase the jury charge, jury argument

that misstates the law or is contrary to the court’s charge is improper. Whiting v. State, 797 S.W.2d
45, 48 (Tex. Crim. App. 1990). As to the statement that Gonzalez was “a felon in possession of a

weapon [and you] can’t be engaged in criminal activity and be presumed reasonable,” the jury

charge instructed the jury that a defendant’s belief that deadly force was immediately necessary

“is presumed to be reasonable if the defendant,” among other things, “was not otherwise engaged

in criminal activity, other than a Class C misdemeanor that is a violation of a law or ordinance

regulating traffic at the time the force was used.” The complained-of statement was immediately

preceded by the following argument:

       You have to ask yourself, did he reasonably, reasonably believe that deadly force
       was necessary to protect himself. And further along in the charge, the Court tells
                                                - 21 -
                                                                                    04-15-00558-CR


       you he’s only presumed to be reasonable if he didn’t provoke the situation.
       Obviously, he did. And if he wasn’t otherwise making a crime, creating a crime.
       He was a felon in possession of a weapon. You can’t be engaged in criminal activity
       and be presumed reasonable. So, that part of the charge is extremely important,
       because let’s face it, this all comes down to what was going on in his mind. Right?

       We conclude the prosecutor’s statement that Gonzalez was a felon in possession of a

weapon and that a defendant cannot be engaged in criminal activity and be presumed reasonable

was consistent with the law and merely paraphrased the jury instruction.

       Gonzalez also contends the statement that the jury could conclude he was not telling the

truth because the State’s testimony and evidence was credible, and the only evidence of self-

defense or necessity came from Gonzalez was improper. A prosecutor may argue her opinions

concerning issues in the case so long as the opinions are based on the evidence in the record and

do not constitute unsworn testimony. Wolfe, 917 S.W.2d at 281; McKay, 707 S.W.2d at 37.

Furthermore, a prosecutor may argue that defense witnesses are not worthy of belief. Satterwhite

v. State, 858 S.W.2d 412, 425 (Tex. Crim. App. 1993). Arguing that a witness is lying constitutes

an argument to the jury that the witness is not worthy of belief. Gaffney v. State, 937 S.W.2d 540,

543 (Tex. App.—Texarkana 1996, pet. ref’d). “Where the defendant takes the stand, his credibility

is in question, and the prosecution has the right to attack his testimony in the same manner as any

other witness, so long as the opinions of counsel are based upon the facts and inferences provided

by the evidence.” Id.

       Here, the prosecutor’s argument fell within the bounds of proper jury argument as a

reasonable deduction from the evidence. Gonzalez testified in his own behalf, thereby placing his

credibility at issue. After making the statement, the prosecutor summarized the evidence and

explained why she believed Gonzalez was not credible. Thus, the prosecutor’s statement was a

reasonable deduction from the evidence.



                                               - 22 -
                                                                                      04-15-00558-CR


D. Failure to Introduce Evidence

       Outside the jury’s presence and before the defense began its case-in-chief, defense counsel

raised the argument that Ahn had a propensity for violence and the evidence would show Ahn had

been convicted on one family assault violence charge, a second family violence charge, and a

protective order issued against him. The trial court stated that unless self-defense was raised, the

prior bad acts of the victim could not come in. During the defense’s case-in-chief, Gonzalez’s trial

attorney raised self-defense, but did not seek to introduce the bad-act evidence. On appeal,

Gonzalez asserts trial counsel was ineffective because the trial court’s statement implied a

willingness to allow the bad-act evidence to be admitted once self-defense was raised.

       The record is silent as to trial counsel’s reason for not raising Ahn’s prior bad acts. During

the discussion with the trial court, the court noted none of the acts involved Rachel and that she

may not have been aware of Ahn’s actions when she stated Ahn was not violent towards her, except

for the one time he kicked her. Defense counsel may have decided—as a matter of strategy—to

not raise the prior bad acts. Because Gonzalez’s complaint is not firmly founded in the record, he

has not overcome the strong presumption that counsel’s actions were reasonable trial strategy.

                                         CONCLUSION

       For the reasons stated above, we overrule Gonzalez’s issues on appeal, and affirm the trial

court’s judgment.

                                                  Rebeca C. Martinez, Justice

Do not publish




                                               - 23 -